UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7826


GREGORY LAMONT BULLARD EL,

                Petitioner - Appellant,

          v.

ROBERT LEWIS, Department of Public Safety Director; SUSAN
WHITE, Mountain View Correctional Superintendent,

                Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.     Robert J. Conrad,
Jr., Chief District Judge. (1:12-cv-00169-RJC)


Submitted:   April 2, 2013                 Decided:    May 23, 2013


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Lamont Bullard El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory Lamont Bullard El seeks to appeal the district

court’s    order     denying      relief       on    his   28    U.S.C.      § 2254     (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                              See 28 U.S.C.

§ 2253(c)(1)(A) (2006).                A certificate of appealability will not

issue     absent     “a       substantial       showing         of     the   denial     of   a

constitutional right.”                28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating         that   reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.   Cockrell,         537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Bullard         El     has     not     made       the        requisite     showing.

Accordingly, we deny a certificate of appealability, deny his

motion for appointment of counsel, and dismiss the appeal.                                   We

dispense     with        oral    argument       because         the     facts     and   legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3